UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                  No. 16-6661


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

BENJAMIN LEE STOWERS, a/k/a Benji Stowers,

                Defendant - Appellant.



                                  No. 16-6667


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

TRAVIS LEE JONES,

                Defendant - Appellant.



                                  No. 16-6708


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,
             v.

CHAD DAVID ROBINSON,

                    Defendant - Appellant.



                                      No. 16-6782


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ROBERT LEE BENNETT,

                    Defendant - Appellant.



Appeals from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, Chief District Judge. (7:11-cr-00053-GEC-1; 7:11-cr-00039-
GEC-RSB-6; 7:12-cr-00015-GEC-3; 7:09-cr-00045-GEC-1)


Submitted: June 28, 2017                                          Decided: July 20, 2017


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Christine Madeleine Lee, Assistant Federal
Public Defender, Roanoke, Virginia, for Appellants. John P. Fishwick, Jr., United States
Attorney, Jean B. Hudson, Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.



                                             2
Unpublished opinions are not binding precedent in this circuit.




                                            3
PER CURIAM:

      In these consolidated appeals, Benjamin Lee Stowers, Travis Lee Jones, Chad

David Robinson, and Robert Lee Bennett appeal the district court’s orders denying their

motions to reduce sentence. We have reviewed the parties’ briefs and the record on

appeal and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. United States v. Jones, No. 7:11-cr-00039-GEC-RSB-6 (W.D. Va. May 11,

2016); United States v. Robinson, No. 7:12-cr-00015-GEC-3 (W.D. Va. May 10, 2016);

United States v. Bennett, No. 7:09-cr-00045-GEC-1 (W.D. Va. May 10, 2016); United

States v. Stowers, No. 7:11-cr-00053-GEC-1 (W.D. Va. May 9, 2016). We deny as moot

the pending motion to place this case in abeyance and dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                            4